Fourth Court of Appeals
                                San Antonio, Texas
                                    November 15, 2021

                                   No. 04-21-00345-CR

                       EX PARTE Vanessa Marie VILLANUEVA,

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time to file brief is GRANTED IN PART.
Appellant’s brief is due December 6, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court